Title: From Thomas Jefferson to William H. Cabell, 16 July 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                     
                            Washington July 16. 1807
                     
                        
                        Your letter of the 10th. has been recieved, and I note what is said on the provision which ought to be made
                            by us for the militia in the field. an arrangement by the Secretary at war to meet certain other persons at N. York to
                            concert a plan of defence for that place has occasioned necessarily his temporary absence from this place, and there is no
                            person sufficiently informed to take the necessary measures until his return, which will be on Tuesday or Wednesday next:
                            I hope no great inconvenience may be experienced if it lies till then.   It has been suggested to me that if the British
                            vessels should be disposed to leave our waters, they might not be able to do it without some supplies, especially of
                            water; and it is asked whether supplies to carry them away may be admitted? it has been answered that on their giving
                            assurance of immediate departure from our waters they may have the supplies necessary to carry them to Halifax or the W.
                            Indies. I must pray you to instruct Genl. Matthews to permit it, if he be applied to. but it is best that nothing be said
                            on this subject until an application is actually made by them. their retirement would prevent the necessity of a resort to
                            force & give us time to get in our ships, our property & our seamen, now under the grasp of our adversary. probably
                            not less than 20,000. of the latter are now exposed on the ocean, whose loss would cripple us in the outset more than the
                            loss of several battles. however pleasing the ardor of our countrymen, as a pledge of their support, if war is to ensue,
                            as is very possible, we to whom they trust for conducting their affairs to the best advantage, should take care that it be
                            not precipitated, while every day is restoring to us our best means for carrying it on. I salute you with friendship
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    